DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 12/29/2020.
Response to Arguments
In view of the current amendment to the title, the title objection in the previous office action is withdrawn. 
In view of the amendment to claims 1, 5 and 6, the 35 U.S.C. 112(b) and 112(d) rejections are withdrawn.
Applicant’s arguments with respect to claims 1, 5, and 6 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to the applicant’s arguments, that Jomori, Oshio, and Degawa does not render obvious the combination of “a detection piezoelectric film that is disposed on the first detection beam” and “the first detection beam and the second detection beam have different spring constants”, the examiner respectfully agrees. However, since the second detection beam appears to be simply a coupling beam and does not perform any displacement detection, the second detection beam shall be understood as the coupling beam. Accordingly, the examiner respectfully submits that Kim teaches a first flexible part and a second flexible part coupling the respective detection mass body to the driving frame, wherein the piezoelectric sensing elements are only disposed on one of the wider flexible part. Furthermore, Kim teaches that the first flexible part has relatively very high rigidity in an X axis direction while the second flexible part as a very highly rigidity in the Y axis direction.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim Kim et al (U.S. Pat. No. 9,523,705) (hereafter Kim).
Regarding claim 1, Kim teaches a physical quantity sensor, comprising a substrate (i.e., frame 12) (see Fig. 1); a beam part that includes a first detection beam (i.e., first flexible part 13a) (see Fig. 2) and a second detection beam (i.e., second flexible part 14a) (see Fig. 2); a detection weight (i.e., first mass body 11a) (see Fig. 2) that is supported to the substrate through the beam part (i.e., the first mass body 11a is connected to the frame by the second flexible part 14a) (see Fig. 1); a detection piezoelectric film that is disposed on the first detection beam (i.e., sensing unit 15a, wherein the sensing unit may be formed in a piezoelectric scheme) (see Column 6, lines 23-31) and is configured to generate an electric output according to displacement of the first detection beam caused by movement of the detection weight in a direction due to an application of a physical quantity (i.e., the sensing unit 15a sensing the displacement of the first mass body 11a) (see Column 7, lines 53-60), wherein the first detection beam and the second detection beam are disposed to hold the detection weight at different positions from each other in the direction (i.e., the first flexible part 13a and the second flexible 
Regarding the spring constants, although Kim as disclosed above does not directly or explicitly teach that the first detection beam and the second detection beam have different spring constants, Kim teaches that, since the first flexible part 13a is relatively wide as compared to the second flexible part 14a, the first flexible part 13a may be provided with the sensing unit 15a sensing the displacement of the first mass body 11a (see Column 7, lines 53-60, and Fig. 2). Kim further teaches that the first flexible part 13a has relatively very high rigidity in the X axis direction, while the second flexible part 14a has relatively very high rigidity in the Y axis direction (see Column 9, lines 39-49). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the detection beams having different spring constants in order to prevent crosstalk by controlling the displacement direction and to remove interference of a resonant mode to detect the acceleration in two axes directions. 
Regarding claim 2, Kim teaches that the first detection beam has a larger dimension than the second detection beam in the direction (i.e., the first flexible part 13a has a width W1 in the Y axis direction larger than the thickness T1 in the Z axis direction while the second flexible part 14a has a width W2 in the Z axis direction larger than a thickness T2 in the X axis direction, such that when viewing based on an X-Y plane, the first flexible part 13a is relatively wide as compared to the second flexible part 14a) (see Fig. 2); but does not explicitly teach that the first detection beam has the spring constant larger than that of the second detection beam. However,  Kim further teaches that the first flexible part 13a has relatively very high rigidity in the X axis direction, while the second flexible part 14a has relatively very high rigidity in the Y direction (see Column 9, lines 39-49). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the 
Regarding claim 3, Kim as disclosed above does not directly or explicitly teach that the first detection beam and the second detection beam are made of different materials to have the different spring constants. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that the detection beams made out of different materials would have different spring stiffness. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the detection beams to have different spring constants in order to to prevent crosstalk by controlling the displacement direction and to remove interference of a resonant mode to detect the acceleration in two axes directions.
Regarding claim 4, Kim teaches that the first detection beam and the second detection beam have different dimensions in a direction normal to a plane including a trajectory of the movement of the detection weight (i.e., the first flexible part 13a has a width W1 in the Y axis direction larger than the thickness T1 in the Z axis direction while the second flexible part 14a has a width W2 in the Z axis direction larger than a thickness T2
Regarding claim 5, Kim teaches a vibration angular velocity sensor for detecting an angular velocity, comprising; a physical quantity sensor, comprising: a substrate (i.e., external frame 130) (see Fig. 9), a beam part (i.e., first flexible part 140a, second flexible part 150a, third flexible part 160, fourth flexible part 170) (see Fig. 9) that includes (i.e., first flexible part 140a) (see Fig. 9) and a second detection beam (i.e., second flexible part 150a) (see Fig. 9); a detection weight (i.e., first mass body 110a) (see Fig. 9) that is supported to the substrate through the beam part (i.e., the first mass body 110a is connected to the external frame 130 by the second flexible part 14a, the internal frame 120, and the fourth flexible part 170) (see Fig. 9); a detection piezoelectric film that is disposed on the first detection beam (i.e., sensing unit 180a and 180b, wherein the sensing unit may be formed in a piezoelectric scheme) (see Column 13, lines 20-31, and Fig. 9) and is configured to generate an electric output according to displacement of the first detection beam caused by movement of the detection weight in a direction due to an application of a physical quantity (i.e., the sensing unit 180a and 180b sensing the displacement of the first mass body 110a) (see Column 13, lines 20-31, and Fig. 9), wherein the first detection beam and the second detection beam are disposed to hold the detection weight at different positions from each other in the direction (i.e., the first flexible part 140a and the second flexible part 150a are secured to the different sides of the mass body 110a) (see Fig. 9), the physical quantity sensor further includes a driving weight (i.e., internal frame 120) (see Fig. 9) supported to the substrate through a supporting beam (i.e., fourth flexible part 170) (see Fig. 9), the detection weight is supported to the driving weight through the first detection beam and the second detection beam (i.e., the first mass body 110a is coupled to the internal frame via the first flexible part 140a and the second flexible part 150a) (see Fig. 9), when the angular velocity as the physical quantity is applied while the driving weight is being driven and vibrated (i.e., when the internal frame 120 is rotated based on the X axis with respect to the external frame 130 by the driving unit 190, the first mass body 110a is vibrated while being rotated based on the X axis together with the internal frame 120 and generate a velocity 
Regarding the spring constants, although Kim as disclosed above does not directly or explicitly teach that the first detection beam and the second detection beam have different spring constants, Kim teaches that, since the first flexible part 140a is relatively wide as compared to the second flexible part 150a, the first flexible part 140a may be provided with the sensing unit 180a and 180b sensing the displacement of the first mass body 110a (see Column 13, lines 20-31, and Fig. 9). Kim further teaches that the first flexible part 140a has relatively very high rigidity in the X axis direction, while the second flexible part 150a has relatively very high rigidity in the Y axis direction (see Column 13, line 5, to Column 19, line 20). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the detection beams having different spring constants in order to prevent crosstalk by controlling the displacement direction and to remove interference of a resonant mode to detect the acceleration in two axes directions. 
Regarding claim 7, Kim teaches that the first detection beam and the second detection beam are disposed on opposite sides of the detection weight in the direction to hold the 
Regarding claim 8, Kim teaches that the direction is referred to as a first direction (i.e., Y axis direction) (see Fig. 9), and each of the first detection beam and the second detection beam extends in a second direction orthogonal to the first direction and in which the detection weight is driven to vibrate (i.e., the first mass body 110a is vibrated while being rotated based on the X axis together with the internal frame 120) (see Column 19, line 33, to Column 20, line 41), and connects to the detection weight at opposite ends in the second direction (i.e., the first flexible part 140a and the second flexible part 150a are coupled to the mass body 110a at opposing ends along the X axis direction) (see Fig. 9).  
Regarding claim 9, Kim teaches that the detection piezoelectric film is disposed only on the first detection beam, and the second detection beam is not provided with the detection piezoelectric film (i.e., since the first flexible part 140a is relatively wide as compared to the second flexible part 150a, the first flexible part 140a may be provided with the sensing unit 180a and 180b sensing the displacement of the first mass body 110a) (see Column 13, lines 20-31, and Fig. 9).  
Regarding claim 10, Kim teaches that the detection piezoelectric film is disposed only on the first detection beam, and the second detection beam is not provided with the detection piezoelectric film (i.e., since the first flexible part 140a is relatively wide as compared to the second flexible part 150a, the first flexible part 140a may be provided with the sensing unit 180a and 180b sensing the displacement of the first mass body 110a) (see Column 13, lines 20-31, and Fig. 9).  
Regarding claim 11, Kim as disclosed above does not directly or explicitly teach that the spring constant of the first detection beam is greater than that of the second detection beam. However, Kim teaches that the first flexible part 140a has relatively very high rigidity in the X axis direction, while the second flexible part 150a has relatively very high rigidity in the Y direction (see Column 13, line 5, to Column 19, line 20). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the detection beams having different spring constants in order to prevent crosstalk by controlling the displacement direction and to remove interference of a resonant mode to detect the acceleration in two axes directions.
Regarding claim 12, Kim teaches a dummy piezoelectric film disposed symmetrically with the detection piezoelectric film disposed on the first detection beam (i.e., sensing unit 15a comprises first sensing unit 15a’ and second sensing unit 15a”) (see Fig. 2).  
Regarding claim 13, Kim teaches a dummy piezoelectric film disposed symmetrically with the detection piezoelectric film disposed on the first detection beam (i.e., sensing unit 15a comprises first sensing unit 15a’ and second sensing unit 15a”) (see Fig. 2).  
Regarding claim 14, Kim teaches a dummy piezoelectric film disposed symmetrically with the detection piezoelectric film disposed on the first detection beam (i.e., sensing unit 15a comprises first sensing unit 15a’ and second sensing unit 15a”) (see Fig. 2).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jomori et al. (U.S. Pat. No. 9,476,897) (hereafter Jomori) in view of Kim et al (U.S. Pat. No. 9,523,705) (hereafter Kim).
Regarding claim 6, Jomori teaches a vibration angular velocity sensor for detecting an angular velocity, comprising a physical quantity sensor, comprising: the physical quantity sensor further includes two detection weights as a pair (i.e., detection weights 35 and 36) (see Fig. 1), the physical quantity sensor further includes a driving weight that has a pair of inner driving weights (i.e., drive weights 33 and 34) (see Fig. 1) and a pair of outer driving weights (i.e., drive 
Regarding the particular details of the	Regarding the particular details of the physical quantity sensor, Kim teaches a substrate (i.e., external frame 130) (see Fig. 9), a beam part (i.e., first flexible part 140a, second flexible part 150a, third flexible part 160, fourth flexible part 170) (see Fig. 9) that includes (i.e., first flexible part 140a) (see Fig. 9) and a second detection beam (i.e., second flexible part 150a) (see Fig. 9); a detection weight (i.e., first mass body 110a) (see Fig. 9) that is supported to the substrate through the beam part (i.e., the first mass body 110a is connected to the external frame 130 by the second flexible part 14a, the internal frame 120, and the fourth flexible part 170) (see Fig. 9); a detection piezoelectric film that is disposed on the first detection beam (i.e., sensing unit 180a and 180b, wherein the sensing unit may be formed in a piezoelectric scheme) 
Regarding the spring constants, Jomori as modified by Kim as disclosed above does not directly or explicitly teach that the first detection beam and the second detection beam have different spring constants. However, Kim teaches that, since the first flexible part 140a is relatively wide as compared to the second flexible part 150a, the first flexible part 140a may be provided with the sensing unit 180a and 180b sensing the displacement of the first mass body 110a (see Column 13, lines 20-31, and Fig. 9). Kim further teaches that the first flexible part 140a has relatively very high rigidity in the X axis direction, while the second flexible part 150a has relatively very high rigidity in the Y axis direction (see Column 13, line 5, to Column 19, line 20). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the detection beams having different spring constants in order to prevent crosstalk by controlling the displacement direction and to remove interference of a resonant mode to detect the acceleration in two axes directions. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855